UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6804


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD EUGENE MICHAEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00379-CCE-1; 1:14-cv-00026-CCE-LPA)


Submitted:   September 17, 2015          Decided:   September 23, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Eugene Michael, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Eugene Michael seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 motion.                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate   of     appealability      will    not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2).        When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

“reasonable jurists would find the district court’s assessment

of    the   constitutional      claims    debatable   or    wrong.”    Slack     v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003).               When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the    motion   states     a    debatable     claim   of    the   denial    of    a

constitutional right.          Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Michael has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral       argument    because    the    facts    and   legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3